Citation Nr: 0508732	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a skin disorder has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral foot disability has been 
received.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had  active service from November 1965 to 
November 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1999 rating action that denied service connection 
for skin and bilateral foot disabilities on the grounds that 
new and material evidence had not been received to reopen the 
claims.  A Notice of Disagreement was received in December 
1999, and a Statement of the Case (SOC) was issued in January 
2000.  A Supplemental SOC (SSOC) was issued in July 2000, and 
a Substantive Appeal was received later that month.  

In July 2001, the veteran testified during hearing held 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  

By decision of November 2001, the Board denied service 
connection for skin and bilateral foot disabilities on the 
grounds that new and material evidence to reopen the claims 
had not been received.  In December 2002, the appellant and 
counsel for the VA Secretary filed a Joint Motion with the 
United States. Court of Appeals for Veterans Claims (Court) 
to vacate and remand the November 2001 Board decision.  By 
Order of December 2002, the Court granted the Joint Motion, 
vacating the November 2001 Board decision and remanding these 
matters to the Board for further action consistent with the 
Joint Motion

In January 2004, the Board remanded this case to the RO for 
due process compliance.  A SSOC was issued in January 2005, 
reflecting the RO's continued denial of service connection 
for skin and bilateral foot disabilities.
    



FINDINGS OF FACT

1.  By rating action of May 1989, the RO denied service 
connection for skin and bilateral foot disabilities.  

2.  While the veteran initiated an appeal of May 1989 rating 
action, in June 1997, the Board found that a Substantive 
Appeal needed to perfect the appeal had not been timely 
filed; a later request for reconsideration of the June 1997 
decision was denied. 

3.  With respect to each of the claims on appeal, the 
evidence received since the May 1989 rating action is either 
duplicative or cumulative of evidence previously considered, 
or, if new, does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the claim.  


CONCLUSIONS OF LAW

1.  The May 1989 rating action denying service connection for 
skin and bilateral foot disabilities is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

2.  The additional evidence received since the May 1989 
denial of the claims for service connection for skin and 
bilateral foot disabilities is not new and material, and the 
claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Specifically as regards the petitions to reopen the claims 
for service connection on appeal, the Board notes that the 
VCAA expressly provides that nothing therein shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108 (see 38 U.S.C. 
§ 5103A(f)).  However, duties to notify (including those 
imposed by the VCAA) and pre-VCAA duties to assist are 
nonetheless owed the veteran.  As explained below, the Board 
finds that such duties are met with respect to the matters on 
appeal.  

Through the July and August 1998 RO letters, the July 1999 
rating action, the January 2000 SOC and RO letter, the July 
2000 SSOC, the August, September, and October 2000, May, 
June, and August 2001, February, April, June, and July 2004, 
and January 2005 RO letters, and the January 2005 SSOC, the 
veteran and his attorney were variously notified of the law 
and regulations governing entitlement to the benefits sought 
on appeal, the evidence that would substantiate his claims, 
and the evidence that had been considered in connection with 
his appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been provided ample 
opportunity to submit information and evidence.  

Additionally, the SOC, SSOCs, and the February 2004 RO letter 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2004 RO letter specifically informed the appellant of 
the VCAA's requirements, and notified him that he could help 
with his claims by informing VA of any additional information 
or evidence that he wanted it to try to obtain for him, where 
to send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
February 2004 RO letter specifically notified the veteran to 
furnish all pertinent evidence in his possession.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim(s); (2) 
the evidence, if any, to be obtained by VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by VA 
that a claimant provide any evidence in his possession that 
pertains to a claim(s).  As indicated above, all four content 
of notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the veteran prior to the 1999 rating action 
on appeal, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that any lack of full, pre-
adjudication notice in this appeal does not prejudice the 
veteran in any way.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOCs issued between 1998 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development, the Court's December 
2002 Order, and the Board's January 2004 Remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claims on the merits in January 2005 on the basis 
of all the evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Court Order and Board Remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims, to 
include obtaining VA and private medical records up to 2004.  
In July 1998, the RO furnished to the veteran's attorney 
complete copies of the veteran's service medical records, as 
requested.  As noted above, the veteran testified during a 
Board hearing at the RO in July 2001.  The veteran's attorney 
has submitted copies of private medical records that have 
been associated with the claims file.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  In a January 2005 
statement, the veteran stated that he had no additional 
evidence to submit, and requested that this case be forwarded 
to the Board.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

By rating action of May 1989, the RO denied service 
connection for skin and bilateral foot disabilities.  The 
evidence then of record consisted of the veteran's service 
medical records, private treatment records dated from October 
1988 to May 1989, and a statement from the veteran received 
by the RO in June 1989.  

A review of the service medical records discloses that a 
November 1965 entrance examination report was negative for 
complaints or findings of skin or foot disabilities.  In May, 
August and September 1966 and January 1967, the veteran was 
seen for treatment of boils on his face.  An October 1968 
separation examination report is negative for complaints or 
findings of skin or foot disabilities, and the skin and feet 
were normal on examination.

Post service, in December 1988 the veteran sought private 
treatment for a rash on his body, to include the genital 
area, face and scalp.  In May 1989, he was seen for bad feet 
(sic).  

In a June 1989 statement, the veteran stated that a skin 
condition that was present during his military service was 
currently present throughout his body.  He also claimed that 
he was to have been issued special boots for high insteps 
during military service, but the boots were never issued, and 
the regular boots he wore aggravated his feet.

On that record, in May 1989, the RO denied service connection 
for skin and foot disabilities on the grounds that they were 
not shown to have been incurred in or aggravated by service.  
The veteran initiated an appeal of the May 1989 rating 
action, but in June 1997 the Board found that a Substantive 
Appeal of the May 1989 rating action had not been timely 
filed.  Later that same month, the veteran filed a Motion for 
Reconsideration of the Board's June 1997 decision; however, 
the Senior Deputy Vice-Chairman of the Board denied the 
Motion in September 1997.

In May 1998, the veteran filed a petition to reopen the 
claims for service connection for skin and bilateral foot 
disabilities; the July 1999 rating action denying those 
claims culminated in the current appeal.

Adjudication of the issues on appeal involves discussion and 
application of the laws governing finality and attempts to 
reopen previously-denied claims.  Because the veteran did not 
timely perfect an appeal of the May 1989 rating action, that 
decision is final as to each claim (on the basis of the 
evidence then of record), and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

Under pertinent law and VA regulations, as interpreted by the 
Court, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  [Parenthetically, the Board notes that the 
regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because each of the petitions to reopen in this 
appeal were filed prior to August 29, 2001, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001 (at time of the RO's July 1999 denial that is 
currently on appeal).

Pursuant to 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001), new and material evidence means evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
must reopen the claim and evaluate the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the May 1989 rating 
action) in determining whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The additional evidence received since the May 1989 denial 
consists of duplicate copies of previously-received service 
medical records, private treatment records dated from 1990 to 
20004, VA outpatient treatment records dated from 1992 to 
1999, VA examination reports dated in November 1991 and 
December 1995, an August 1998 statement from the veteran's 
attorney, the veteran's June 2000 affidavit, a transcript of 
the Board's July 2001 hearing, and various other statements 
by the veteran and his attorney.

The duplicate copies of service medical records are, by 
definition, not new. 

The private treatment records and VA outpatient and 
examination reports added to the claims file since May 1989 
note the veteran's continuing complaints and clinical 
findings of post-service skin and foot problems.  This 
additional medical evidence is new to agency adjudicators, 
and affirms that the veteran has had post-service skin and 
foot problems; however, none of it includes any indication of 
a medical nexus between any such problems and the veteran's 
military service, and thus it is not material for purposes of 
reopening either claim.  Likewise, the private medical 
records do not establish that any currently diagnosed skin or 
foot disability originated in or was aggravated by service.  

With respect to the claim for service connection for a 
bilateral foot disability, the Board notes that, in an August 
1998 statement, the veteran's attorney suggested that the 
veteran's service medical records were incomplete, noting 
that a November 1965 record reflecting an order for special 
footwear for the veteran is not of record.  The Board finds, 
however, that the veteran's service medical records appear 
complete, and most importantly, that there is no indication 
in the claims file (on the basis of the veteran's assertions 
or otherwise) that any record of an alleged November 1965 
footwear order, in fact, ever existed.  In any event, the 
Board emphasizes that, while assertions concerning an in-
service order for special shoes for the veteran's feet (which 
was not complied with) apparently have been offered for the 
purpose of substantiating that there were, in fact, in-
service foot problems, the fact remains that the service 
medical records contained in the veteran's claims file 
include both a November 1965 entrance examination report and 
an October 1968 separation examination report, each of which 
include notations that the veteran's feet were then normal on 
examination.  

The Board also acknowledges the veteran's testimony, during 
his July 2001 Board hearing, that he sought treatment for his 
foot disability during the 1970's at the VA Medical Center in 
Alexandria, Louisiana, and that records of such treatment 
have not been obtained.  Significantly, however, these post-
service records clearly cannot establish the in-service 
occurrence of any event relevant to either claim, and the 
veteran has not asserted that any of these medical records 
include any comment upon the etiology of either condition for 
which service connection is sought.  Hence, the Board finds 
that, inasmuch as these records are not shown to be necessary 
to the adjudication of either claim, the absence of any such 
treatment records is not dispositive of the outcome of either 
claim.    

Under these circumstances, the Board concludes that there 
exists no pertinent, outstanding medical evidence that is 
necessary for adjudication of either of the claims on appeal, 
and that none of the medical evidence added to the claims 
file since May 1989 constitutes new and material evidence 
sufficient to reopen either the claim for service connection 
for a skin disorder or for a bilateral foot disability.  

To the extent that the June 2000 affidavit, the veteran's 
July 2001 hearing testimony, and various other statements by 
the veteran and his attorney have been offered in an attempt 
to establish that current skin and/or bilateral foot 
disability was incurred in or aggravated by service, the 
Board notes that such evidence includes, essentially, 
reiterations of the veteran's assertions made in connection 
with the prior May 1989 denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. § 3.156(a).  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In any 
event, as neither the veteran nor his attorney is shown to 
possess the appropriate medical expertise and training to 
competently offer an opinion as to whether the veteran 
currently has a skin or foot disability that is medically 
related to service, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 1992).  For these reasons, unsupported lay statements, 
without more, even if new, can never serve as a predicate to 
reopen a previously-disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the May 
1989 rating action, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that 
either a skin disability or a foot disability is the result 
of disease or injury incurred in or aggravated by the 
veteran's military service.  As such, none of the evidence is 
new and material for the purpose of reopening the claims, and 
the May 1989 denial of each claim remains final.

As new and material evidence has not been received, the Board 
finds that the previously denied claims for service 
connection for skin and bilateral foot disabilities are not 
reopened, and the appeal must be denied.  As the veteran has 
not fulfilled the threshold burden of submitting new and 
material evidence to reopen the finally-disallowed claims, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen either the claim for 
service connection for a skin disorder or for a bilateral 
foot disability has not been received, the appeal is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


